                                                                            2/14/2019



                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MONTANA

                                   HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                   No. CV-16-114-H-SEH
                               Plaintiff,

 vs.                                               ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                               Defendant.


       On February 13, 2019, Plaintiff Pacific Northwest Solar, LLC ("PNWS")

moved "for leave to re-file its Response to Defendant Northwestern Corporation's

("NEW") [sic] Motion for Summary Judgment [ECF Doc.# 145]." 1

       ORDERED:

       1.        Plaintiffs Unopposed Motion to Re-file Response Brief is

GRANTED.



       1
           Doc. 173 at 2.
      2.        An amended response brief to Defendant Northwestern Corporation's

Motion for Summary Judgment shall be filed with a certificate of compliance. L.R.

7.l(d)(2)(E).

      DATED this      l!f_i   of February, 2019.



                                                 ~£4tW/et~
                                               /~~DON    ~
                                                United States District Judge




                                         -2-
